DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al. (US 2012/0012294 A1).

Re. claim 1: Miki discloses a heat radiation component assumed to be surrounded by a wiring substrate (inherent for using a power semiconductor device 2 as disclosed) and a cover portion (41, 42, 43) that includes a first opening (inlet opening) and a second opening (outlet opening), the heat radiation component comprising: (see fig. 1-3; para. 0050-0052)
a heat reception portion (thermal grease) contacting with a heat generation component (2) installed on the wiring substrate (inherent); and (see fig. 1; para. 0051)
a plurality of heat radiation plates (31) thermally connected to the heat reception portion, wherein, (see fig. 1-3; para. 0050-0052)
in a first part as a part included in the plurality of heat radiation plates and between the heat generation component (2) and the first opening (air inlet opening), a distance from the wiring substrate to an end portion included in the plurality of heat radiation plates and on a side more separated from the wiring substrate decreases as being closer to the first opening. (the plates 31 taper at the air inlet opening) (see fig. 1-3) 

Re. claim 2: Miki discloses wherein a degree of decrease of the distance in the first part (tapered part of 31 near inlet opening) decreases as being closer to the first opening (air inlet opening). (the plates taper from zero to full height starting at the air inlet opening and moving toward the center) (see fig. 1-3; para. 0052-0053)

Re. claim 3: Miki discloses wherein, in a second part (tapered part of 31 near outlet opening) as a part included in the plurality of heat radiation plates and between the heat generation component and the second opening, the distance decreases as being closer to the second opening. (see fig. 1-3; para. 0052-0053)

Re. claim 4: Miki discloses wherein, in a third part (constant height part of 31 between inlet and outlet) as a part included in the plurality of heat radiation plates and between the first part and the second part, the distance is substantially constant. (see fig. 1-3; para. 0052-0053)

Re. claim 5: Miki discloses wherein a cooling flow (directional arrows) is assumed to flow from the first opening toward the second opening. (see fig. 1; para. 0008-0013, 0049)

Re. claim 6: Miki discloses the cover portion (41, 42). (see fig. 3; para. 0055-0058)

Re. claim 8: Miki discloses wherein the heat reception portion (thermal grease) and the plurality of heat radiation plates (31) are connected by a heat conduction plate (11). (see fig. 1; para. 0051)

Re. claim 9: Miki discloses wherein the plurality of heat radiation plates (31) are substantially perpendicular to the heat conduction plate (11). (see fig. 1-3)

Re. claim 10: Miki discloses a mounting substrate (91) comprising the heat radiation component according to claim 1 and the wiring substrate (inherent for using a power semiconductor device 2 as disclosed). (see para. 0049-0051)

Re. claim 11: Miki discloses the heat generation component (2). (see fir. 1, 2; para. 0049-0051)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki as applied to claims 1 and 6 above, and further in view of Kaneko et al. (US 2017/0238441 A1).

Re. claim 7: Miki fails to disclose:
wherein the cover portion includes a flow direction adjustment portion that guides the cooling flow to a part included in the heat radiation plate and in vicinity of the heat reception portion.
However, Kaneko discloses:
a heat generation component (41); (see fig. 4; para. 0043, 0063-0064)
a plurality of heat radiation plates (42) thermally connected to a heat reception portion (45), and (see fig. 4, 6, 7; para. 0043-0045)
a cover portion (43, 44) wherein the cover portion includes a flow direction adjustment portion (43) that guides the cooling flow to a part included in the heat radiation plate and in vicinity of the heat reception portion. (see fig. 9, 11, 12; para. 0077-0083)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to included in the cover portion of Miki a flow direction adjustment portion as taught by Kaneko. One of ordinary skill would have been motivated to do this in order to redirect some of the airflow to the heat radiating plates or fins of the heat sink in order to increase the heat dissipation. (Kaneko para. 0005-0006)

Response to Arguments
Applicant’s arguments, see page 5, filed 24 September 2021, with respect to the objections of claims 1, 3, 4, 8, and 9, in combination with the claim amendments, have been fully considered and are persuasive.  The objections of claims 1, 3, 4, 8, and 9 have been withdrawn. 
Applicant’s arguments, see page 5, filed 24 September 2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) as being indefinite, in combination with the claim amendments, have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. 112(b) as being indefinite has been withdrawn. 
Applicant's arguments, see pages 6-7 filed 24 September 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Miki have been fully considered but they are not persuasive. Applicant argues Miki fails to disclose a wiring substrate. The Examiner respectfully disagrees. One of ordinary skill in the art understands that power semiconductor devices (2) taught by Miki would have required some type of wiring substrate in order to operate. While the exact position of the wiring substrate is not disclosed, it must have been connected to one of the sides of each of the power semiconductor devices (2). A wiring substrate disposed on any of the sides of the shown power semiconductor devices would satisfy the limitations of “a heat radiation component surrounded by a wiring substrate and a cover portion.” 
Applicant also argues that Miki fails to disclose “a distance from the wiring substrate to an end portion included in the plurality of heat radiation plates and on a side more separated from the wiring substrate decreases as being closer to the first opening.” The Examiner respectfully disagrees. The distal edge of each heat radiating plate tapers at both the inlet and outlet sides of the heat radiating component. This tapered shape anticipates the decrease of distance as claimed with the understanding that power semiconductor devices (2) must inherently be attached to a wiring substrate. 
Applicant argues that Miki fails to disclose the cover portion fails to surround the heat radiation component. The Examiner respectfully disagrees. Looking to Miki’s Fig. 2, the cover portion (41, 42, 43) extends away from the base (11), over the heat radiation plates (31), then back toward the base (11). This is considered to surround the heat radiation component. If Applicant were to argue that Miki’s cover portion does not extend unbroken from the inlet to the outlet of the heat radiation component as found in the immediate application, then it is agreed that Miki does not disclose such a limitation. The rejection of claim 1 as being anticipated by Miki is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 4, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835